Citation Nr: 0735446	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-41 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES


1.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected bipolar disorder.  

2.  Entitlement to service connection for claimed migraine 
headaches, to include as secondary to the service-connected 
bipolar disorder.  




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran performed active duty from September 1966 to 
September 1968 and from November 1990 to July 1991 and served 
in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  


FINDINGS OF FACT

1.  The currently demonstrated hypertension is shown as 
likely as not is to be due to the use of medication 
prescribed to treat the veteran's service-connected bipolar 
disorder.  

2.  The currently demonstrated migraine headaches are not 
shown to be due to any event or incident of the veteran's 
period of active service or to have been caused or aggravated 
by the service-connected bipolar disorder.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is proximately due to 
or the result of the service-connected bipolar disorder.  
38 U.S.C.A. §§ 101, 1112, 1113, 1131, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2007).  

2.  The veteran's disability manifested by migraine headaches 
is not due to disease or injury that was incurred in or 
aggravated by service; nor is it proximately due to or the 
result of medication prescribed to treat his service-
connected bipolar disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a November 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  

A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
May 2003 rating decision.  Moreover, as indicated, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as will be discussed hereinbelow, the 
evidence of record does not substantiate a causal 
relationship between the medication prescribed for the 
veteran's service-connected bipolar disorder and his claimed 
migraine headaches.  As such, no action is required to 
establish the "baseline level of severity" of his service-
connected bipolar disorder, and the newly enacted provisions 
of 38 C.F.R. § 3.310(b) are not directly relevant to this 
case.  

Accordingly, the veteran will not be prejudiced by Board 
action regarding the migraine headaches at the present time, 
notwithstanding that he has not been notified of the new 
provisions of 38 C.F.R. § 3.310(b) to date.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


III.  Facts and Analysis

The Board has reviewed the veteran's service medical records 
and finds no complaints or findings referable to hypertension 
or migraine headaches.  

Subsequent to service, a February 2001 private treatment 
record indicated that the veteran had a history of migraine 
headaches.  In an August 2001 private treatment record, he 
complained of having recurrent headaches.  He described the 
headaches as stabbing, frontotemporal, disabling headaches 
associated with nausea that occurred once every two weeks.  
Maxalt relieved these headache symptoms.  

Additionally, the veteran had experienced fluctuating 
hypertension that was well controlled with medication.  The 
veteran has been diagnosed with multiple disorders including 
chronic migraine headaches, a bipolar disorder and 
hypertension.  The examiner noted the veteran took various 
medications including Depakote, Verapamil, Maxalt and 
Flonase.  

During a November 2001 VA examination, the veteran reported 
that his service-connected bipolar disorder was treated with 
Depakote.  He had a 3 year history of headaches, mainly on 
the right side that occurred about four times a week and more 
severe headaches twice a week.  

Generally, the headaches lasted about two hours and were 
relieved with Maxalt.  There was no associated nausea or 
vomiting.  The headaches usually were not debilitating.  

The veteran was diagnosed with migraine headaches.  The VA 
examiner opined that the headaches were not related to the 
veteran's service-connected bipolar disorder.  The examiner 
explained that migraine headaches were not considered a part 
of the bipolar disease process.  

In another November 2001 VA examination, the veteran reported 
having a two year history of hypertension.  He denied any 
history of angina, palpitations, heart murmur, chest pain or 
shortness of breath.  

On examination, the veteran's blood pressure was 160/100.  He 
was diagnosed with hypertension poorly controlled with 
medication.  The examiner opined that there was no evidence 
that the veteran's hypertension was related to his service-
connected bipolar disorder or that there had been 
exacerbation of his symptom because of the bipolar disorder.  

In a May 2002 VA medical facility statement, the examiner 
reported that the veteran took divalproex (Depakote) to treat 
his service-connected bipolar disorder and added that the 
veteran had hypertension and migraine headaches.  

The examiner stated that patients with bipolar disorder 
generally had difficulty coping with stress and as a result, 
suffered from migraine headaches which were generally brought 
on by stress.  Thus, the examiner opined that the veteran's 
migraine headaches occurred as a consequence of his bipolar 
disorder.  

In a February 2003 VA examination, the veteran was diagnosed 
with hypertension and migraine headaches.  The examiner 
opined that the migraine headaches were not due to bipolar 
disease since migraine was a separate disease entity that was 
not related to bipolar disease.  

In a February 2003 addendum VA examination opinion, the 
examiner noted that the medical literature did not correlate 
bipolar disorder of any kind as a principal causative for 
headaches or hypertension.  The examiner stated that "it 
[was] possible that medications used to treat bipolar 
disorder could lead to manifestations of headaches and high 
blood pressure, but in this case, medications should be 
carefully reviewed and switched until a more efficient 
product could be found."  

In a May 2006 VA examination, the diagnoses of  hypertension 
and migraine headaches were confirmed.  The examiner stated 
that the migraine headaches and high blood pressure were 
entities that the veteran manifested independently of the 
service-connected bipolar disorder.  Thus, the examiner 
opined that the migraine headaches and hypertension were not 
caused by or the result of the veteran's service-connected 
bipolar disorder.  

The veteran asserts in this case that the medication taken to 
treat his service-connected bipolar disorder has caused his 
migraine headaches and hypertension.  He also has submitted 
research material which indicates headaches and high blood 
pressure are a side effect of Depakote, the drug used to 
treat his service-connected bipolar disorder.  

In June 2007, the Board requested that a VA medical expert 
review the claims file and offer an opinion as to whether it 
was at least as likely as not that the currently demonstrated 
migraine headaches and hypertension were proximately due to, 
or result from the veteran's service-connected bipolar 
disorder.  Specifically, was it at least as likely as not 
that the medication, namely Depakote, used to treat the 
service-connected bipolar disorder caused or aggravated the 
claimed migraine headaches or hypertension.  

In an August 2007 response, the medical expert indicated that 
he had reviewed the claims file.  The expert commented that 
there was no evidence from the literature or from this case 
that the veteran's bipolar disorder treatment, namely with 
Depakote, caused or aggravated the veteran's migraine 
headaches.  On the contrary, the expert noted that it was 
well recognized that Depakote was an effective treatment for 
migraine prophylaxis and that the drug was routinely 
prescribed for this.  

As to the claim of service connection for hypertension, the 
VA reviewer also noted that there was no literature to 
support the notion that bipolar disorder causes hypertension 
and that the records did not indicate that Depakote was the 
primary cause of the veteran's hypertension in this case.  

However, the VA reviewer did note that the literature did 
document hypertension as an adverse effect in greater than 1 
percent but less than 5 percent of 89 patients receiving 
divalproex sodium in controlled clinical trials for treatment 
of mania.  The results were similar in the controlled 
clinical trials for treatment of complex partial seizures 
where divalproex sodium was the prescribed medication.  

Given the data, the expert could not exclude the possibility 
that Depakote might have contributed to the veteran's 
hypertension.  Accordingly, the expert opined that it was at 
least as likely as not that Depakote, used to treat the 
veteran's service-connected bipolar disorder, might have 
aggravated the veteran's hypertension.  

Based on the evidence of record, the Board finds the evidence 
to be in relative equipoise in showing that the currently 
documented hypertension as likely as not was aggravated by 
the medication, Depakote, prescribed to treat his service-
connected bipolar disorder.  By extending the benefit of the 
doubt to the veteran, service connection for hypertension is 
warranted.  

As to the migraine headaches, the only other evidence of 
record supporting the claim are the veteran's various lay 
statements.  While the veteran is certainly competent to 
testify to symptoms capable of lay observation, he has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion in this case cannot constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for migraine headaches, 
to include as secondary to the service-connected bipolar 
disorder and must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension, as secondary to the 
service-connected bipolar disorder is granted.  

Service connection for migraine headaches, to include as 
secondary to the service-connected bipolar disorder is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


